April 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 IN THE MATTER OF THE MARRIAGE OF CLIFFORD LAYNE HARRISON
  AND CONNIE VASQUEZ HARRISON AND IN THE JOINT INTEREST OF
     JOHN ERNEST LEE HARRISON II, AND VICTORIA MADELINE
                    HARRISON, CHILDREN,

NO. 14-14-00915-CV

                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on October 24, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant.
      We further order this decision certified below for observance.